Title: Abigail Adams to John Quincy Adams, 23 June 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          
            my dear son
            Philadelphia June 23. 1797
          
          The packet being detaind I write you a few Lines further to inform you that mr Marshal accepts his appointment, but Judge Dana declines on account of his Health The President accordingly has Nominated mr Gerry. the senate have not yet agreed to it. the N Englanders do not like this Nomination. You are so well acquainted with mr Gerry, and With his sentiments Principles conduct and services, that I need make no observation to you; you will at first sight conceive the reason why he is opposed by Essex Men. they all allow that he is an honest honorable Man, but too stiff and inflexable. for myself I believe mr Gerry will have the interest of his Country at Heart, and only that. we all know that he has on some occasions mantaind his own opinions against the Majority, tho he has peaceably and quietly submitted to the Government, and firmly supported it, When it was adopted— this subject of appointments is one of the most difficult and delicat parts of the Executive department. Lewis the 14, it was I believe who used to say, that when he made an appointment, he made 99 Enemies, and one ungratefull Man. I hope however, he represented Humane Nature worse than it really is, but it is extreemly difficult to give satisfaction. I presume the senate will not negative mr. Gerry. it is not a very desirable embassy under present circumstances and pains will be taken to defeat it, and from this Country, I have not a doubt. Congress have been in Session ever since the 15 May, and only two Acts have yet been past, and those originated in the senate.
          In March last I received a very polite Letter from mrs Copley, desiring leave to introduce to me a Friend of ours. one only expression led me to suppose it was a portrait. I Sent to the Captain of the vessel. He knew not of any thing for me. Mr smith went to the custom House, and found a case with D D R upon it. he inquired of mr Rogers if any thing had been sent him for me. he had not received any advice of any thing. Mr smith orderd the case to his House. upon opening it, we were not any of us at a moments hessitation. I recognized the striking resemblance of my Dear absent son. it is allowd to be as fine a portrait as ever was taken, and what

renders it peculiarly valuable to me is the expression the animation the true Character which gives it so pleasing a likeness—and I have been not a little flatterd, by strangers saying, they can trace the resemblance of my features in it. I cannot Do that, myself; but I have those of Thomases, who I never before thought, look’d like you. Mrs Copleys Letter was designdedly Enigmatical, and I know not to this Hour Whether the picture was sent me by your direction, or whether it comes unknown to you, as a present from her. it is most Elegantly Framed, and is painted in a masterly Manner. no present could have been more acceptable.
        
        
          
            24
          
          the senate have advised and consented to mr Gerry 21 yeas to 6 Nays. I am sorry to say amongst the six were our two senators. the other four also are all good Men indeed I must regreet that they did not give him their Vote as all of them allowd him to be a Man, of abilities and integrity. there apprehension was, that by a too rigid opinion upon trivial matters he might obstruct the negotiation; I hope he will not fall into this Error, as he will be carefully guarded against it. he is certainly a Man as impartial with Respect to the two Nations France & England, as could have been pointed out, and will be as much disposed to conciliate our differences. but the successes of that Nation and their Dominering power, give them such a weight that all Nations appear to be Sinking under their Weight.
          No further Letters from you than those which I mentiond in my last Letter to the 27 March
          I believe there is more diversity of Sentiment in Congress than is to be found in any portion of the union—more party Spirit, and I hope more […]
          I must close however and putt a check upon my pen. if I could write freely I should say many more things to you— I am as Ever / Your &c &c &c
        
      